DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claims amendments filed on April 24, 2022 have been entered into the file. Currently, claims 1, 4, and 9-11 are amended, claims 3, 7, 13, and 17 are cancelled, and claims 9-12, 14-16, and 18 are withdrawn; resulting in claims 1-2, 4-6, and 8 pending for examination.

Election/Restrictions
Claims 1-2, 4-6, and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, 14-16, and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 6, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Response – Claim Rejections 35 USC §112
The rejections of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 24, 2022.

Response – Claim Rejections 35 USC §103
The rejections of claims 1-6 and 8 under 35 U.S.C. 103 as being unpatentable over Ugbolue (US 2011/0046715) in view of Melody (US 5853794) and Kapnisi (“Auxetic Cardiac Patches with Tunable Mechanical and Conductive Properties toward treating Myocardial Infarction”) have been withdrawn in light of the amendments to the claims filed April 24, 2022.

REASONS FOR ALLOWANCE
Claims 1-2, 4-6, 8-12, 14-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest a conductive myocardial patch with stable conductive performance and a negative Poisson’s ratio structure comprising a woven fabric with a concave polygon as a structural unit with the structure, materials, and properties recited in claim 1.

Ugbolue (US 2011/0046715), cited in the previous office action, is considered relevant to the claimed invention. Ugbolue teaches auxetic (negative Poisson’s ratio) knit fabric structure from at least two sets of component yarns (paragraph [0012]). FIG. 2 shows a honeycomb fabric where substructures (structural unit) exhibit auxetic (negative Poisson’s ratio) ability (FIG. 2; paragraph [0028]). As can be seen in FIGs. 2-4, the substructures (structural unit) are concave hexagons. The fabric structure provides an effective negative Poisson’s ratio with a value ranging between 0 and about -5.0, in certain embodiments between 0 and about -1, depending on tricot course and/or chain course length (paragraph [0012]). As can be seen in FIG. 3, the knitted fabric is made of loops, with a high-elastic in-lay component (FIG. 3; paragraph [0036]). With reference to a substructure (structural unit) of FIG. 2, during stretch deformation in the wale direction, the distance between points c and f increases (expands in a perpendicular direction of a tensile load) (FIGs. 2-4; paragraph [0028]). The knit may be used in articles for medical application (paragraph [0015]).
Ugbolue further teaches the auxetic (negative Poisson’s ratio) knit fabric net structure comprises at least two sets of component yarns (paragraph [0012]). A high elastic yarn is placed between the stitch wale in the knitting direction to ensure that the fabric structure will retain the necessary configuration after relaxation (elastic yarns pull surrounding units to shrink and fold) (FIGs. 2-4; paragraph [0029]). Polylactate is indicated by Ugbolue as a suitable fiber (paragraph [0013]). It is noted that the instant specification uses a polylactic acid yarn as the inelastic yarn (see e.g., Example 3 on page 16).
Ugbolue further teaches a warp knit fabric with polyester as the ground yarn and a polyurethane yarn sheathed in polyester as a high elastic in-lay component (paragraph [0036]). The polyester yarn is present in guide bars 1-4 (i.e., 4 polyester yarns) and the polyester covered Lycra yarns are guide bars 5 and 6 (i.e., 2 elastic yarns) (Table 1).
Ugbolue further teaches that improvements to the strength and stiffness of knit composites can be achieved by incorporation of float stitches into basic architecture (paragraph [0006]).
Ugbolue is silent as to the structure being woven and as to the yarns having a conductive coating on the surface wherein the conductive coating is synthesized by a polymerization reaction of a conductive polymer monomer, a dopant, and an oxidant. Ugbolue is also silent as to the initial conductivity being 1-10 S/m, an anisotropy ratio being 1.99-571, and the fabric being a myocardial patch and as to the use of an oxidant, wherein the oxidant is ammonium persulfate, potassium dichromate, ferric chloride, or potassium iodide.

Hu (CN 106149150)1, newly presented, is considered relevant to the claimed invention. Hu teaches a negative Poisson’s ratio woven fabric which is repeatedly composed of a minimum repeating fabric structure unit, the minimum fabric structural unit being composed of warp yarns and weft yarns, the shape and structure of the structural unit being concave polygons, star-shaped honeycomb structures, cross-linked polygons or concave folded structures (paragraph [0010]). Preferably the warp and weft yarns are an elastic yarn or an inelastic yarn with at least one of the warp yarn and the weft yarn using an elastic yarn (paragraphs [0012]-[0014]).
Hu is silent as to the structure being a myocardial patch, the yarns having a conductive coating as claimed, an initial conductivity as claimed, a relative resistance change as claimed, a Poisson’s ratio as claimed, an anisotropy ratio as claimed, three weaves as claimed, and the weaving density as claimed.

Zulifqar (“Development of B-Stretch Auxetic Woven Fabrics Based on Re-Entrant Hexagonal Geometry”), newly presented, is relevant to the claimed invention. Zulifqar teaches re-entrant hexagonal geometry as shown in FIGs. 1(a) and (b) (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). In a woven fabric structure, the differential shrinkage phenomenon can be created in either direction based on an interlacements pattern with combination of loose and tight weaves having different contraction properties and the use of elastic yarns and non-elastic yarns (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). While the elastic yarns induce elasticity into the fabric structure and act as a return spring, the non-elastic yarns impart stability to the fabric structure (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric).
In a unit section of the re-entrant hexagonal geometry there are three sections in terms of weaving tightness, namely A-C in FIG. 2(d) (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). Firstly, section A at ribs 1-3 and 2-4 are tightly woven by using (4/1) weave (satin weave) (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). Secondly, section B which are next to the ribs 1-3 and 2-4 are tightly woven by using (1/1) weave (plain weave) (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). Thirdly, the central section designated as section C is loosely woven such that each alternate warp yarn is raised above all the weft yarns within the unit cell (2.1 Realization of Re-Entrant Hexagonal Geometry into Woven Fabric). As can be seen in FIG. 7, when a strain of the structural unit is within 50%, the Poisson’s ratio in the warp direction is at least -0.1.
Zulifqar is silent as to the structure being a myocardial patch, the yarns having a conductive coating as claimed, an initial conductivity as claimed, a relative resistance change as claimed, an anisotropy ratio as claimed, and the weaving density as claimed.

Melody (US 5853794), cited in the previous office action, is considered relevant to the claimed invention. Melody teaches a process for depositing a coating or film of polyaniline from a solution that uses a solvent characterized by a lower toxicity, lower vapor pressure, higher solvency for inorganic salts, higher boiling point, and higher dielectric constant than xylene-based solvent systems used previously (col. 1, lines 49-54). The polymer is used to form conductive articles such as fibers, films, and coatings (particularly coatings for dissipating static electricity) (col. 1, line 66 – col. 2, line 2). The acid dopants used for the polyaniline-based polymers are preferably toluenesulfonic acid, dodecylbenzine sulfonic acid, or camphor sulphonic acid (col. 2, lines 49-60).
Melody does not solve the deficiency of Ugbolue not teaching a woven fabric.
With respect to Hu and Zulifqar, even if Melody could be combined with the teachings of Hu and Zulifqar, both Hu and Zulifqar still would not teach the structure being a myocardial patch, an initial conductivity as claimed, a relative resistance change as claimed, an anisotropy ratio as claimed, and the weaving density as claimed.

Kapnisi (“Auxetic Cardiac Patches with Tunable Mechanical and Conductive Properties toward treating Myocardial Infarction”), cited in the previous office action, is considered relevant to the claimed invention. Kapnisi teaches a biomaterial design for cardiac patches to treat myocardial inflammation (1. Introduction). The material is auxetic and the design used is known as the re-entrant honeycomb or “bow-tie” deformation mechanism (FIG. 1A; 2.1 Design and Fabrication of Auxetic Cardiac Patches). A particularly interesting feature of this bow-tie geometry is that it is anistropic, that is, stiffer in one direction than the other, which is similar to native heart tissue (2.1 Design and Fabrication of Auxetic Cardiac Patches). The patch is conductive which allows the patch to interface with electroresponsive tissues such as the heart (abstract). For a cardiac patch to be successful, the biomaterial design will benefit from considering and optimizing the cytocompatibility, electrical conductivity, and mechanical properties (1. Introduction). The conductive material used is polyaniline and phytic acid grown on a chitosan surface (2.1 Design and Fabrication of Auxetic Cardiac Patches). The material has conductivity in the 10-2 S/cm (1 S/m) range (2.3 Characterization of Conductivity).
Kapnisi further teaches that by adjusting the length dimension A, the length dimension B, and the angle θ of the bow-tie pattern, the patch can be tuned to have an anisotropic ratio of effective stiffness matching the reported ratio for heart tissue (1.9-3.9) (2.2 Characterization of Tunable Mechanical Properties). This technique provides greater flexibility and control over a wide range of anisotropic mechanical properties, allowing the material to be tailored to match patient needs with varying ages or health conditions (2.2 Characterization of Tunable Mechanical Properties).
Kapnisi further teaches ammonium persulfate is used to trigger the polymerization of the aniline in situ (2.1 Design and Fabrication of Auxetic Cardiac Patches).
Kapnisi does not solve the deficiency of Ugbolue not teaching a woven fabric
With respect to Hu and Zulifqar, even if Kapnisi could be combined with the teachings of Hu and Zulifqar (in view of Melody), both Hu and Zulifqar still would not teach the weaving density as claimed. Additionally, the ordinary artisan would not turn to the teachings of Kapnisi from the teachings of either Hu or Zulifqar because neither Hu nor Zulifqar contemplate the use of the auxetic structures in a medical context as in Kapnisi, and Kapnisi is not directed to auxetic fabrics but rather auxetic coatings.

As such, there is no prior art either alone or in combination which renders obvious a conductive myocardial patch with stable conductive performance and a negative Poisson’s ratio structure comprising a woven fabric with a concave polygon as a structural unit with the structure, materials, and properties recited in claim 1.

Claims 2, 4-6, and 8 are also allowed based on their dependency from claim 1, allowed above.
Claim 9 is directed to a method of making claim 1, and thus is allowable for the same reasons presented with respect to claim 1 above.
Claims 10-12, 14-16, and 18 are also allowed based on their dependency from claim 9, allowed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
    

    
        1 Machine translation used as reference